Citation Nr: 0120966	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  01-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to extension of the delimiting date for the 
veteran's educational assistance benefits under Chapter 30, 
Title 38, United States Code beyond July 31, 1999.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1987 to 
July 30, 1989.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO) which determined that the veteran was not entitled 
to extension of the delimiting date for his VA educational 
assistance benefits beyond July 31, 1999. 

The veteran failed, without explanation, to report for his 
requested hearing before a member of the Board in Washington, 
DC in June 2001.  His request for a hearing before a member 
of the Board is therefore considered withdrawn.  See 
38 C.F.R. § 20.702(d) (2000).


FINDINGS OF FACT

1.  The veteran was discharged from service on July 30, 1989.  
The character of his discharge was under honorable 
conditions.  In August 1989, the character of the veteran's 
discharge was upgraded to honorable by the service 
department.

2.  In February 1991, the veteran filed his initial 
application for VA education assistance benefits.

3.  Entitlement to VA education assistance benefits was 
denied in February 1991 and March 1991 RO decisions based on 
evidence on file showing that the veteran had not received an 
honorable discharge and that he did not serve the requisite 
period of time to establish entitlement to such benefits.


4.  On November 19, 1991, VA was notified that the Department 
of Defense (DOD) had changed the veteran's eligibility 
record, effective September 4, 1991, to show that he was 
separated from service due to a medical condition which had 
preexisted service.

5.  On November 26, 1991, entitlement to VA education 
assistance benefits under Chapter 30, Title 38, United States 
Code, was granted; the veteran was notified that the 
delimiting date for the use of his VA education benefits was 
July 31, 1999.

6.  The veteran has not alleged that he was prevented from 
initiating or completing his chosen program of education 
within his eligibility period because of a physical or mental 
disability. 


CONCLUSION OF LAW

Subject to the provisions of 38 C.F.R. § 21.7050(d), the 
criteria for entitlement to extension of the delimiting date 
for educational assistance benefits under Chapter 30, Title 
38, United States Code, for a length of time equivalent to 
the period between July 30, 1989 and September 4, 1991 have 
been met.  38 U.S.C.A. §§ 3011, 3031 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 21.1032, 21.7050, 20.7051 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first review the 
pertinent law and VA regulations, followed by a brief 
discussion of the factual background of this case.  The Board 
will conclude with an analysis of the issue on appeal.


Relevant law and regulations

For an individual to be eligible to receive educational 
benefits pursuant to Chapter 30 of Title 38, U.S. Code, 
applicable law and regulations generally require that 
individual to first become a member of the Armed Forces or 
first enter on active duty as a member of the Armed Forces 
after June 30, 1985; to serve at least three years of 
continuous active duty in the Armed Forces, or two years of 
continuous active duty in the case of an individual whose 
initial period of active duty is less than three years; and 
to be discharged from active duty with an honorable 
discharge.  38 U.S.C.A. § 3011(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 21.7042(a).  If an individual does not meet the 
above requirements for continuous active duty, he or she may 
still be eligible for education benefits if discharged or 
released from active duty for a medical condition which 
preexisted service on active duty and which the VA determines 
is not service-connected.  38 U.S.C.A. 
§ 3011(a)(1)(A)(ii)(I); 38 C.F.R. § 21.7042(a)(5)(ii).

The period during which an individual entitled to educational 
assistance under Chapter 30, Title 38, U.S. Code may use his 
or her entitlement generally expires at the end of the 10-
year period beginning on the date of such individual's last 
discharge or release from active duty.  38 U.S.C.A. § 3031 
(West 1991); 38 C.F.R. § 21.7050(a) (2000).  However, in the 
case of any eligible individual who has been prevented, as 
determined by the Secretary, from pursuing a program of 
education under Chapter 30 within the 10-year period 
prescribed in 38 U.S.C.A. § 3031(a) because such individual 
had not met the nature of discharge requirement of Chapter 30 
before the nature of such individual's discharge or release 
was changed by appropriate authority, such 10-year period 
shall not run during the period of time that such individual 
was so prevented from pursuing such program of education.  
38 U.S.C.A. § 3031(b) (West 1991).
 
Where a veteran becomes eligible for educational assistance 
as the result of a correction of military records under 10 
U.S.C. 1552, or change, correction or modification of a 
discharge or dismissal under 10 U.S.C. 1553, or other 
corrective action by competent military authority, the VA 
will not provide educational assistance later than 10 years 
from the date his or her dismissal or discharge was changed, 
corrected or modified (except as provided in 38 C.F.R. 
§ 21.7051).

VA must receive a claim for an extended period of eligibility 
provided by 38 C.F.R. § 21.7051 by the later of the following 
dates:  (1) One year from the date on which the veteran's 
original period of eligibility ended; or (2) One year from 
the date on which the veteran's physical or mental disability 
no longer prevented him or her from beginning or resuming a 
chosen program of education.  38 C.F.R. 
§ 21.1032(c) (2000).

VA shall grant an extension of the applicable delimiting 
period, as otherwise determined by 38 C.F.R. § 21.7050, 
provided: (1) The veteran applies for an extension within the 
time specified in 38 C.F.R. § 21.1032(c); and (2) The veteran 
was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  VA will not 
consider a veteran who is disabled for a period  of 30 days 
or less as having been prevented from initiating or 
completing a chosen program, unless the evidence establishes 
that the veteran was prevented from enrolling or reenrolling 
in the chosen program or was forced to discontinue 
attendance, because of the short disability.  38 C.F.R. 
§ 21.7051(a) (2000).

Factual background

As noted in the Introduction, the veteran had active military 
service from February 1987 to July 30, 1989.  The veteran's 
DD Form 214 indicates that he was discharged on July 30, 1989 
under honorable conditions (general) due to a personality 
disorder.


On February 1, 1991, VA received from the veteran a VA Form 
22-1990, Application for Education Benefits.  In February 
1991, VA notified the veteran that he was ineligible for VA 
education benefits because he did not have an honorable 
discharge.  Later in February 1991, the veteran initiated an 
appeal of the February 1991 decision.  In connection 
therewith submitted a DD Form 215, dated in August 1989, 
which showed that the veteran's discharge had been upgraded 
to honorable.  In a March 1991 decision, VA continued to deny 
entitlement to VA education benefits, this time on the basis 
of the lack of qualifying service.  Specifically, VA noted 
that the veteran had served for less than three years.

On November 19, 1991, VA learned that the Department of 
Defense had changed the veteran's eligibility record to show 
that he had been separated from service for a medical 
condition which had preexisted service; according to the DOD 
data record, this change was made by DOD on September 4, 
1991.  In a November 26, 1991 letter to the veteran, VA 
notified the veteran that he was entitled to VA educational 
benefits under Chapter 30, Title 38 of the United States 
Code, beginning January 22, 1991.   He was informed that his 
eligibility for VA education benefits ended July 31, 1999, 
and was advised that July 31, 1999, was therefore considered 
his delimiting date for the use of his education benefits 
under Chapter 30.  The veteran was further advised that 
entitlement to VA education benefits were granted because of 
the change made by the DOD to his eligibility record.

Of record is a VA Form 22-1995, Request for Change of Program 
or Place of Training, dated in January 1997.  On that form, 
the veteran indicated that he was employed as an occupational 
technician and desired to continue his education.  Submitted 
with the form was a VA Form 22-1999, Enrollment 
Certification, dated in March 1997, which certified that the 
veteran was enrolled in an undergraduate standard college 
degree program for an occupational therapy assistant.  Other 
records show that the veteran has continued in the above 
program.


In May 1999, the veteran submitted a request for an extension 
of the delimiting date for his Chapter 30 education benefits.  
He explained that he was requesting an extension because his 
Chapter 30 benefits had not been awarded until November 1991.  
In response to the veteran's May 1999 statement, VA provided 
him with a letter in June 1999 requesting additional 
information.  The letter informed the veteran that the 
delimiting date of July 31, 1999 was based on his active 
service from February 1987 to July 30, 1989.  He was informed 
that he should provide appropriate documentation if he had 
been honorably separated from a later period of active 
service.  He was also informed that he should provide 
appropriate documentation if he was alleging that a 
disability had kept him from training.

In the July 1999 action which is the subject of the instant 
appeal, the RO denied entitlement to extension of the 
delimiting date for the veteran's Chapter 30 education 
benefits.  In his July 2000 Notice of Disagreement, the 
veteran argued that he needed to finish the last two years of 
his current program.  He stated that he first received 
education benefits two years after his discharge from 
service, and therefore had been afforded only eight years of 
eligibility for such benefits instead of 10 years.  He 
explained that he had not applied the first two years after 
service because he had a job which required a lot of 
traveling.  He requested an extension of his delimiting date 
equivalent to the length of time between the date of his 
discharge from service and the date he was awarded education 
benefits.

In his February 2001 Substantive Appeal, the veteran 
essentially alleged that because VA had initially incorrectly 
denied his claim for education benefits, he had been denied 
two years of eligibility for such benefits.  He stressed that 
the delay in the award of education benefits was due to error 
by VA.


Analysis

Initial matter - duty to assist

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 [VCAA], 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It applies to this case.  See Karnas v. Derwinski, 1 
Vet. App. 308, 311 (1991) [where a law or regulation 
governing a case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran was provided with the 
law and regulations pertaining to his claim in a December 
2000 Statement of the Case.  Further, in a June 1999 letter 
to the veteran, the RO explained the type of evidence he 
needed to submit in order to support entitlement to an 
extension of the delimiting date for his education assistance 
benefits; the December 2000 Statement of the Case reiterated 
the information contained in the June 1999 letter.  

The Board notes that the veteran has not alleged the 
existence of any pertinent outstanding evidence which should 
be obtained, and the record does not otherwise suggest the 
presence of any such evidence.  The Board further observes 
that the veteran has been accorded ample opportunity to 
present evidence and argument with respect to the issue on 
appeal.  As noted in the Introduction, he requested, and was 
scheduled for, a hearing before a Board member, but he failed 
to report for the hearing.

In sum, therefore, the facts relevant to this appeal have 
been properly developed and there is no further action 
required to be undertaken to comply with the provisions of 
the VCAA. 

Discussion

The veteran contends that he is entitled to extension of the 
delimiting date for his Chapter 30 education benefits beyond 
July 31, 1999.  He specifically alleges that since he was not 
awarded education benefits by VA until November 26, 1991, his 
delimiting date should be extended by a length of time 
equivalent to the period from the date he was discharged from 
service, July 30, 1989, and the date he was awarded 
entitlement to education benefits by VA on November 26, 1991.  

For the reasons explained below, the Board concludes that the 
veteran is entitled to extension of the delimiting date of 
his education benefits by a length of time equivalent to the 
period from July 30, 1989, to September 4, 1991.

The Board initially notes that the veteran timely filed his 
request for extension of the delimiting date for his 
education benefits.  He filed his request in May 1999, more 
than one month prior to the delimiting date of July 31, 1999.  
38 C.F.R. § 21.1032.

The record reflects that the veteran was discharged on July 
30, 1989, under honorable conditions.  The record also 
reflects that his discharge was due to mental illness, 
specifically a personality disorder.  He had served less than 
three years at that time.  His discharge was upgraded to 
honorable in August 1989, but it was not until September 4, 
1991 that the veteran became eligible for education benefits 
under Chapter 30, Title 38, United States Code.  He became 
eligible for Chapter 30 education benefits on that date 
because the Department of Defense (DOD) changed his 
eligibility record to reflect that he had been discharged for 
a medical condition which preexisted service; the length of 
his service therefore no longer presented a bar to Chapter 30 
education benefits.  See 38 U.S.C.A. § 3011(a).

As noted previously, 38 U.S.C.A. § 3031(b) provides that the 
10-year eligibility period for pursuing Chapter 30 education 
benefits shall not run during the time in which an eligible 
individual has been prevented from pursuing a Chapter 30 
program of education because he failed to meet the nature of 
discharge requirement before the nature of his discharge or 
release was changed by appropriate authority.

In the Board's opinion, since the veteran in the instant case 
was clearly ineligible for Chapter 30 education assistance 
benefits until DOD, on September 4, 1991, changed the nature 
of his discharge to reflect that he was discharged due to a 
preexisting medical condition, the provisions of 38 U.S.C.A. 
§ 3031(b) apply to this case, and the 10-year period of 
eligibility for the use of his Chapter 30 education benefits 
therefore did not begin to run until the date of the DOD's 
modification of the nature of the veteran's discharge, that 
is on September 4, 1991.  The veteran is therefore entitled 
to extension of his delimiting date by a length of time 
equivalent to the period between July 30, 1989, and September 
4, 1991.  See 38 U.S.C.A. §§ 3011(a), 3031(b); 38 C.F.R. 
§ 21.7050(d).

The Board has considered whether there is any other basis for 
the extension of the delimiting date for the veteran's 
Chapter 30 education benefits.  Specifically, the Board has 
considered the veteran's argument that his delimiting date 
should be extended by the period equivalent to the time 
between July 30, 1989 and the date that VA granted 
entitlement to education benefits on November 26, 1991.  The 
Board points out, however, that the law and regulations 
pertaining to the establishment and extension of delimiting 
dates for Chapter 30 education benefits do not provide for 
the calculation of a delimiting date based on the date that 
VA grants entitlement to education benefits.  

The Board has also considered whether an extension of the 
delimiting date for education benefits is warranted based on 
the provisions of 38 C.F.R. § 21.7051.  However, the record 
is entirely negative for any evidence suggesting that the 
veteran was prevented from initiating or completing his 
chosen program of education within his eligibility period 
because of a physical or mental disability.  Indeed, the 
veteran has not alleged the presence of such an interfering 
physical or mental disability.  The Board acknowledges the 
veteran's statement in February 1999 that he was experiencing 
problems in maintaining his course load because of his wife's 
medical difficulties, but points out that in order to qualify 
for an extension of the delimiting date for his education 
benefits, only his medical difficulties are relevant.  See 
38 C.F.R. § 21.7051(a)(2).

In sum, therefore, the Board finds that the veteran is 
entitled to extension of the delimiting date for education 
assistance benefits under Chapter 30, Title 38, United States 
Code for a length of time equivalent to the period from July 
30, 1989 to September 4, 1991.  His appeal is therefore 
granted to this extent.

The Board notes that the RO, in its November 26, 1991 
decision, granted the veteran an effective date of January 
22, 1991 for the commencement of his education benefits.  The 
Board is aware that by also granting the veteran an extension 
of his delimiting date by a period equivalent to the time 
between July 30, 1989, and September 4, 1991, the veteran 
will effectively have had a period of more than 10 years in 
which to use his VA education benefits.  The Board points 
out, however, that the effective date of January 22, 1991 for 
the commencement of the veteran's education benefits appears 
to have been selected by the RO in error.  See 38 C.F.R. 
§ 21.7131(g) (1991) [in cases where the eligibility of a 
veteran arises because the nature of the veteran's discharge 
or release is changed by appropriate military authority, the 
commencing date of educational assistance will be in 
accordance with facts found, but not earlier than the date 
the nature of the discharge or release was changed] [emphasis 
added].  In any event, 38 C.F.R. § 21.7050(d), which is 
applicable to the instant claim, does not prohibit affording 
the veteran a period of more than 10 years in which to use 
his education benefits, but merely provides that VA will not 
provide education assistance later than 10 years from the 
date that the veteran's discharge was changed, corrected or 
modified.  

The Board lastly notes that while it has decided that the 
veteran is entitled to extension of his delimiting date by a 
period equivalent to the time between July 30, 1989 and 
September 4, 1991, this is subject to the provisions of 
38 C.F.R. § 21.7050(d), which in the instant case prohibit 
extension of the delimiting date beyond September 4, 2001 
(ten years from September 4, 1991, which was the date the 
veteran's records were changed by DOD).  The Board again 
emphasizes that the veteran has not alleged or demonstrated 
entitlement to a further extension of his delimiting date 
under the provisions of 38 C.F.R. § 21.7051.  The Board is 
aware that this outcome might seem to be somewhat harsh for 
this veteran, since he may very well receive the instant 
decision after his extended delimiting date has passed.  The 
Board is bound by the law in this matter, however, and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).


ORDER

Subject to the provisions of 38 C.F.R. § 21.7050(d), 
entitlement to extension of the veteran's delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code for a length of time equivalent to the 
period from July 30, 1989, to September 4, 1991 is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

